                 Case 3:19-cv-02559-JCS Document 103 Filed 04/13/21 Page 1 of 6


                                                                                                             Amy L. Pierce
                                                                                    2020 West El Camino Avenue, Suite 700
                                                                                             Sacramento, California 95833
                                                                                           Amy.Pierce@lewisbrisbois.com
                                                                                                     Direct: 916.646.8210




     April 13, 2021




     VIA CM/ECF

     Hon. Joseph C. Spero
     United States Chief Magistrate Judge
     Northern District of California

           Re: Pascal v. Concentra, Inc., Case No. 3:19-cv-02559-JCS
               Joint Discovery Dispute Letter – Fed. R. Civ. P. 30(b)(6) Deposition Topics

     Dear Judge Spero:

     Plaintiff Lawrence Pascal (“Plaintiff”) and Defendant Concentra, Inc. (“Concentra”) (collectively “the
     Parties”) submit this Joint Discovery Dispute Letter regarding Concentra’s request for a Protective
     Order in connection with certain topics in Plaintiff’s Second Amended Notice of Fed. R. Civ. P.
     30(b)(6) Deposition, set for April 15, 2021 (“Second Amended Notice”). (See Ex. 1).

     On March 9, 2021, Plaintiff served his Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) on
     Concentra (Ex. 3), and on March 23, 2021, he served his Amended Notice of Deposition (“Amended
     Notice”) (Ex. 2). On March 16 and 29, 2021, the Parties met and conferred about the topics, as
     required under recently revised Fed. R. Civ. P. 30(b)(6). During each conference, Concentra’s
     counsel requested that the topics be amended to make them more reasonably particular in scope
     and Plaintiff’s counsel agreed to consider amending the topics.

     On April 5, 2021, defense counsel provided a draft of this joint discovery dispute letter to Plaintiff’s
     counsel and requested a video meet and confer. The next day, Plaintiff’s counsel served their
     Second Amended Notice, but it only addressed some of Concentra’s counsel’s concerns. On April
     8, 2021, the Parties met and conferred via video conference and resolved certain differences but
     were unable to resolve the issues addressed below. Concentra is moving forward with the deposition
     because of deadlines, but limited to Concentra’s compromises on the issues below.

     Issue 1: Whether Plaintiff’s Second Amended Notice’s deposition topics encompass consent
     evidence that exceeds the Parties’ Consent Protocol.

     Concentra’s Position: The Parties agreed to be bound by the Court-approved stipulated consent
     sampling protocol ( “Consent Protocol”). (See Dkts. 89, 90). Concentra’s initial concern was that the




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA

MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA

OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4816-0641-5589.1
            Case 3:19-cv-02559-JCS Document 103 Filed 04/13/21 Page 2 of 6


Hon. Joseph C. Spero
April 13, 2021
Page 2


noticed topics be reasonably particular so that it can properly prepare its witness(es). This concern
remains despite amendments, but the amended topics continue to disregard the Consent Protocol.

Topic 22. Topic 22 inquires into the “[s]tep by step process for drafting a text message, compiling list
of phone numbers, and using Textedly and Text Recruit to transmit such message… including but
not limited to: [17 dates].” (Ex. 1). The “including but not limited to” renders this topic overly broad,
leaving Concentra without notice regarding how to prepare its witness(es). See Hunt Valley Baptist
Church, Inc. v. Balt. Cty., No. 1:17-cv-00804-ELH, 2019 U.S. Dist. LEXIS 7509, *6-7 (D. Md. Jan.
16, 2019) (citations omitted). This was previously Topic 23 in the Amended Notice which only listed
11 dates. (Ex. 2). Plaintiff appears to have revised prior Topic 23 (now Topic 22) to include dates
which were part of prior Topic 4 in the Amended Notice. (See Exs. 1, 2). By moving dates from prior
Topic 4 into Topic 22, Concentra is concerned Plaintiff’s counsel interprets “compiling list of phone
numbers” as expecting Concentra to further engage in consent evidence collection and review
efforts, as objected to in relation to Topic 4, as opposed to general processes.

The inquiry into “compiling list of phone numbers,” (which is eerily similar to “files and sources used
to input data into Textedly…” from prior Topic 4) appears to be aimed at the source of consent. These
lists were the subject of a prior Joint Discovery Letter Brief. (See Dkt. 89, Issue #2). The Court denied
Plaintiff’s request to require Concentra to produce this information “without prejudice to renewal after
review of the data collected by the parties, including the data to be provided pursuant to No. 1 above.”
(See Dkt. 90). These “lists” standing alone are not evidence of anything and, otherwise, the data in
the lists is in the Textedly and TextRecruit logs in Plaintiff’s possession.

More particularly, Concentra objects to Topic 22 because it would require individual analysis into
each number on the dates identified to determine where it came from in contravention of the Consent
Protocol. This would require an extraordinary amount of work on top of Concentra’s production of
Consent Evidence, regardless of whether it is produced. This is unnecessary because, as Plaintiff’s
counsel confirms below, the Consent Protocol produced sample numbers that received texts on the
different dates listed. Plaintiff’s counsel can ask questions about the Consent Evidence. Rather than
notice a topic about particular Consent Evidence, Plaintiff is trying to force Concentra to analyze its
evidence by all numbers texted on a certain date without first understanding the evidence produced.

Concentra’s Compromise: Concentra requests a protective order holding that Topic 22 be amended
(or confirmed) to require Concentra’s Fed. R. Civ. P. 30(b)(6) witness to be prepared to testify,
generally, about the sources of recruits’ mobile numbers, the Consent Evidence, the general process
for using Textedly and TextRecruit to send a text message, and other documents produced by
Concentra. It appears Plaintiff’s counsel now agrees despite their refusal to amend this Topic.

Plaintiff’s Position: Topic 22 pertains to Concentra’s actions that give rise to Plaintiff’s and the other
potential Class members’ claims. It concerns how Concentra used the Textedly automatic telephone
dialing system (“ATDS”) and the Text Recruit ATDS. It is highly relevant, and the inclusion of specific
dates is meant to lend particularity to the subject. It does not render an otherwise relevant and
appropriate topic overbroad. See Campbell v. Facebook Inc., 310 F.R.D. 439, 450 (N.D. Cal. 2015)
(topic’s inclusion of the phrase “not limited” to was not grounds for quashing deposition).




                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                          www.lewisbrisbois.com


4816-0641-5589.1
            Case 3:19-cv-02559-JCS Document 103 Filed 04/13/21 Page 3 of 6


Hon. Joseph C. Spero
April 13, 2021
Page 3


Topic 22 appeared as a topic in the original Notice of Deposition (Ex.3, Topic 10) and the Amended
Notice of Deposition (Ex. 2, Topic 23). Defendant expressed no problem with the topic until receipt
of the Second Amended Notice of Deposition. Now that Plaintiff has––not once but twice––taken
efforts to amend the topics to cater to Defendant’s requests, Defendant takes aim at Topic 22,
original Topic 10 (only with certain dates added). Importantly, all of the dates specified in Topic 22
are connected to one (often many) of the random sample numbers selected. For example, 24 out of
300 randomly sampled numbers were uploaded and sent a text on September 11, 2018. 19 of these
24 numbers registered an undelivered text because of an error. Over the course of the next week or
so, approximately 100 opt out requests were received based on the September 11, 2018 texts.

Defendant’s argument that the sampling protocol prevents Plaintiff from asking questions about the
preproduced lists of phone numbers to be called is wrong. First, Defendant conflates document
production with deposition topics. Plaintiff’s Notices of Deposition are not in themselves requesting
production of documents, so Defendant’s attempt to rely on the Order regarding Plaintiff’s “seek[ing]
certain documents,” see Order (Dkt. # 90), should not limit what subjects can be covered at the
deposition. Inquiry regarding the actual preproduced lists Defendant created, obtained, and used is
entirely appropriate so Plaintiff can ask questions, such as: Do the lists used to upload numbers still
exist? Were they lost or destroyed? If so, when? If they cannot be located, why does Defendant not
keep track of them? Were they the same as the files produced already as a claimed source of
“consent” or were they something different (such as lists obtained from a different source than the
one the “consent” record purports to point to)?

It will assist Plaintiff in making sense of Defendant’s production. For example, for the May 3, 2019
date, 8 of the 300 sampled were sent a text all at 1:25:14 p.m. in a mass text blast to 689 phone
numbers. These 8 numbers had been uploaded, along with many others, to Textedly within two
seconds of each other, between 11:18:02 a.m. and 11:18:04 a.m. on May 3, 2019. While Concentra
attributes “consent” to the same alleged source for 4 of the 8 numbers, the other numbers are not so
attributed. Plaintiff would like to know whether all 8 were obtained and used from the same source
and if so, why Defendant is relying on different consent defenses for the numbers it obtained and
used from the same source. It would suggest to Plaintiff (and a reasonable trier of fact) that
Defendant even now does not consider the actual source (if all 8 numbers are from that source) to
have established the required prior express consent.

Finally, Plaintiff takes this opportunity to renew his request in the October 30, 2020 joint letter for the
documents related to the acquisition and creation of the files and/or lists uploaded to Textedly and
Text Recruit. See Issue #2, Joint Letter, October 30, 2020 (ECF No. 89). In the Court’s Order (ECF
No. 90), Plaintiff’s request for these documents was denied without prejudice to renewal. As it
appears by Defendant’s adamant protestations regarding the deposition topics that these documents
did not turn up or have not yet been produced, Plaintiff renews his request.

Defendant has characterized the prospect of locating the upload files as a “wild goose chase.” It has
not supported that assertion. Even so, Defendant should keep better track of its records relevant to
whether it complies with the law. See Ellis v. Corizon, Inc., No. 1:15-cv-00304-BLW, 2018 WL
1865158, at *5 (D. Idaho Apr. 18, 2018) (“Neither inefficient or insufficient recordkeeping provides a
reasonable justification to preclude Corizon from being deposed”).



                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           www.lewisbrisbois.com


4816-0641-5589.1
            Case 3:19-cv-02559-JCS Document 103 Filed 04/13/21 Page 4 of 6


Hon. Joseph C. Spero
April 13, 2021
Page 4


Plaintiff’s Compromise: Without waiving any of the foregoing arguments, Plaintiff proposes that
Plaintiff be permitted to ask questions regarding the alleged consent sources that have come up in
the sample of 300, and in addition, that the deponent, who Defendant has identified as Concentra’s
Director of Talent Acquisition, not be allowed to refuse to answer any question on which she has
knowledge based on her position. This will adequately address Defendant’s stated concern
regarding preparing the witness for testimony. Detoy v. City and Cnty. of San Francisco, 196 F.R.D.
362, 366 (N.D. Cal. 2000) (notice provides the minimum about which the witness must be prepared
to testify, not the maximum).

Issue 2: Whether Plaintiff’s Second Amended Notice deposition Topic 3, as phrased, delves into
Concentra’s attorney client privileged and work product protected interactions with its counsel related
to its collection of Consent Evidence.

Concentra’s Position: Topic 3 inquires into “Defendant’s search, investigation, preparation, and
production of documents in this litigation, in particular with respect to the documents relating to the
sample phone numbers, lists and documents used to input data into Textedly and Text Recruit, and
records concerning the phone number of Plaintiff’s.” (See Exhibit 2). This topic, as phrased,
necessarily exposes Concentra to the risk that its Fed. R. Civ. P. 30(b)(6) witness will inadvertently
disclose privileged information. See Uschold v. Carriage Servs., No. 17-cv-04424-JSW (EDL), 2019
U.S. Dist. LEXIS 230037, *10-11 (N.D. Cal. Jan. 22, 2019) (reviewing similar topics on search efforts
and noting “[g]enerally, ‘discovery on discovery’ is disfavored and, to be both relevant and
proportional to the needs of the case, a party seeking it ‘must show a specific deficiency in the other
party’s production.’”). This topic is the definition of “discovery on discovery,” as confirmed by
Plaintiff’s counsel below, seeking information that is not discoverable under Fed. R. Civ. P. 26(b).

Concentra’s Compromise: Concentra requests a protective order quashing this topic. In the
alternative, Concentra proposes that Topic 3 be amended (or confirmed) to require Concentra’s Fed.
R. Civ. P. 30(b)(6) witness to be prepared to testify, generally, about the business processes used
to search Concentra’s records for Consent Evidence and the Consent Evidence itself.

Plaintiff’s Position: Nothing in Topic 3 is phrased to obtain privileged or protected information. This
is not a case where a general rule regarding discovery applies because Defendant has maintained
that it would be unduly burdensome to produce all of the documents responsive to Plaintiff’s requests
regarding Defendant’s affirmative defense of prior express consent, and the parties have engaged
in a sampling protocol on the production of documents pertaining to Defendant’s defense of prior
express consent. Questions bearing on the burden in terms of time and costs are relevant to whether
it would be burdensome to produce more or all relevant documents.

Questions bearing on whether Defendant located records it chose not to produce and the reasons
why are also relevant. Because Defendant may have located documents that negate consent or hurt
its defense, Defendant may not have produced them. Plaintiff is entitled to inquire into whether the
records produced encompass all of the records Defendant located, and whether Defendant has
produced all of the documents and information it intends to rely upon in connection with its express
consent defense.




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         www.lewisbrisbois.com


4816-0641-5589.1
            Case 3:19-cv-02559-JCS Document 103 Filed 04/13/21 Page 5 of 6


Hon. Joseph C. Spero
April 13, 2021
Page 5


Plaintiff is also entitled to inquire into myriad other issues that may arise under this topic, including
whether any records that were produced were obtained from a third party or an affiliate of Defendant
and when, whether there were any incidents that resulted in the loss of integrity of the data Defendant
stores in its systems, and so on.

Moreover, Defendant appended with each packet of sample records a “cover page” which appears
to be a document written by Defendant’s attorneys making assertions regarding the documents being
produced. To the extent Plaintiff desires to inquire about the representations made in these cover
pages, Defendant invited the inquiry into its search process.

Plaintiff’s Compromise: Defendant’s counsel will be present at the deposition and can object where
appropriate if a question calls for protected information. This topic presents no additional obstacle or
risk of revealing protected information.

Issue 3: Whether Plaintiff’s Second Amended 30(b)(6) deposition Topics 20 and 21 seek information
that is not relevant to this Action, calls for a legal conclusion, and circumvents the Consent Protocol.

Concentra’s Position: Plaintiff alleges that he received a text sent by an ATDS offering him an
employment opportunity without his consent. (See SAC ¶¶ 2-4, 14-19, 30). Plaintiff does not allege
that he received more than one text from Concentra. Thus, inclusion of internal do not call list,
national do not call list, and TCPA compliance is overbroad and outside the scope of this case.

Including “internal do not call list” in this topic is an attempt to collect additional information about
whether Concentra had consent, circumventing the Consent Protocol. The National Do Not Call List
applies to telemarketers sending solicitations. See Jones v. Royal Admin. Servs., 887 F.3d 443, 448
(9th Cir. 2018) (citing 47 C.F.R. § 64.1200(c)(2)). Plaintiff has not brought a claim for violation of this
regulation, Concentra is not a telemarketer, and the text message he received is not a telephone
solicitation. See 47 U.S.C. § 227(a)(4) (defining the term “telephone solicitation”); Orea v. Nielsen
Audio, Inc., No. 14-cv-04235-JCS, 2015 U.S. Dist. LEXIS 54916, *9 (N.D. Cal. Apr. 24, 2015) (“A
call attempting to purchase the listener’s ‘labor and information’ is equivalent to a call giving an offer
of employment or an opportunity to earn money, and is therefore not a telephone solicitation.”). And
inquiry into whether Concentra affirmatively complies with a solicitation standard that does not apply
to it is inconsistent with Fed. R. Civ. P. 26 and calls for a legal conclusion.

Concentra’s Compromise: Concentra requests a protective order holding Topics 20 and 21 are
inappropriate in that they seek information outside the scope of Fed. R. Civ. P. 26(b), and Concentra
is not required to prepare to testify on these Topics, except as otherwise provided for herein.
Concentra proposes that Topics 20 and 21 be amended (or confirmed) to require Concentra’s Fed.
R. Civ. P. 30(b)(6) witness to be prepared to testify, generally, about Concentra’s business practices
related to obtaining consent to text recruits and how it honors opt-outs.

Plaintiff’s Compromise: Plaintiff is willing to limit topics 20 and 21 insofar as they relate to Defendant’s
use of internal do not call lists and the national do not call list. However, Plaintiff has alleged that
Defendant is liable for willful or knowing violations of the TCPA and reserves the right to make
inquiries relevant to that allegation. See First Am. Compl. ¶ 33.



                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           www.lewisbrisbois.com


4816-0641-5589.1
            Case 3:19-cv-02559-JCS Document 103 Filed 04/13/21 Page 6 of 6


Hon. Joseph C. Spero
April 13, 2021
Page 6




Respectfully,                                 Respectfully,

/s/ Amy L. Pierce                             /s/ Thomas A. Zimmerman, Jr.

Amy L. Pierce of                              Thomas A. Zimmerman, Jr.
LEWIS BRISBOIS BISGAARD & SMITH LLP           ZIMMERMAN LAW OFFICES, P.C.
Attorney for Defendant Concentra, Inc.        Attorney for Plaintiff and the putative class




                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                    www.lewisbrisbois.com


4816-0641-5589.1
